EXHIBIT 10.26


CONFIDENTIAL TREATMENT REQUESTED






Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.


JOINDER AGREEMENT AND AMENDMENT NO. 2
This JOINDER AGREEMENT AND AMENDMENT NO. 2 to the RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of September 17, 2018, is among each of SANMINA
CORPORATION, a Delaware corporation (“Sanmina”), SANMINA-SCI SYSTEMS SINGAPORE
PTE. LTD., a Singapore private company limited by shares (“Sanmina Singapore”),
in its capacity as a seller (each in such capacity, a “Seller” and collectively,
the “Sellers”) and a servicer (each in such capacity, a “Servicer” and
collectively, the “Servicers”), Sanmina, as a guarantor (in such capacity, the
“Guarantor”), MUFG BANK, LTD. (“MUFG Bank”), WELLS FARGO BANK, N.A. (“Wells”),
BANK OF THE WEST (“BOW”) (each a “Buyer” and collectively, the “Buyers”), and
MUFG Bank, as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, Sanmina, as a Seller, Servicer and Guarantor, the Buyers and the
Administrative Agent, have previously entered into the Receivables Purchase
Agreement, dated as of March 26, 2018 (as amended, restated, supplemented,
assigned or otherwise modified from time to time, the “Receivables Purchase
Agreement”);
WHEREAS, Sanmina Singapore desires to be joined as a Seller and Servicer under
the Receivables Purchase Agreement; and
WHEREAS, the parties hereto wish to amend the Receivables Purchase Agreement to
(i) facilitate the joinder of Sanmina Singapore as a Seller and a Servicer
thereunder and (ii) make certain other modifications thereto as more fully set
forth herein.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:
A G R E E M E N T:
1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Receivables Purchase Agreement.
2.Joinder of Sanmina Singapore. Upon the Amendment Effective Date (as defined
below), Sanmina Singapore shall be a “Seller” and a “Servicer” under the
Receivables Purchase Agreement. All references in the Receivables Purchase
Agreement and all other Transaction Documents to the term “Seller,” “Sellers,”
“Servicer,” or “Servicers” shall be deemed to include Sanmina Singapore in those
respective capacities. Without limiting the generality of the foregoing, Sanmina
Singapore hereby repeats and reaffirms all covenants, agreements,
representations and warranties made or given by a Seller or a Servicer contained
in the Receivables Purchase Agreement, and appoints the Administrative Agent as
its agent, attorney-in-fact and representative in accordance with Section 5(k)
of the Receivables Purchase Agreement.
3.Amendment to Section 1(h) (True Sale; No Recourse). Section 1(h) of the
Receivables Purchase Agreement is hereby replaced in its entirety with the
following language:


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------




(h)    True Sale; No Recourse. Except as otherwise provided in this Agreement,
each purchase of the Purchased Receivables is made without recourse to any
Seller and no Seller shall have liability to the Administrative Agent or any
Buyer for the failure of any Account Debtor to pay any Purchased Receivable when
it is due and payable under the terms applicable thereto. The parties hereto
have structured each transaction contemplated by this Agreement as an absolute
and irrevocable sale, and each Buyer, the Guarantor and each Seller agree to
treat each such transaction as a “true sale” for all purposes under Applicable
Law and accounting principles, including, without limitation, in their
respective books, records, computer files, tax returns (federal, state and
local), regulatory and governmental filings (and shall reflect such sale in
their respective financial statements). Each Seller and the Guarantor will
advise all Persons inquiring about the ownership of any Purchased Receivable
that all Purchased Receivables have been sold to the Buyers. In the event that,
contrary to the mutual intent of the parties hereto, any purchase of Purchased
Receivables is not characterized as a sale, each Seller (other than any Seller
organized under the laws of Singapore) shall, effective as of the date hereof,
be deemed to have granted to the Administrative Agent (for the benefit of the
Buyers), and each such Seller hereby does grant to the Administrative Agent (for
the benefit of the Buyers), in addition to and not in substitution for the
rights and remedies described in Section 6(f) hereof, a first-priority security
interest in and to any and all present and future Purchased Receivables and the
proceeds thereof to secure the payment of all obligations of such Seller arising
in connection with this Agreement and each of the other Transaction Documents,
whether now or hereafter existing. Each Seller hereby authorizes the
Administrative Agent, on behalf of each Buyer, to file such financing statements
(and continuation statements with respect to such financing statements when
applicable) as may be necessary to perfect the Administrative Agent’s and each
Buyer’s security interest and ownership under the UCC, with applicable
collateral description in any such financing statements designating all
Purchased Receivables, together with the rights granted to Administrative Agent
hereunder and proceeds thereof. With respect to such grant of a security
interest, the Administrative Agent and the Buyers may at its option exercise
from time to time any and all rights and remedies available to it hereunder,
under the UCC or otherwise. For purposes of this clause (h), each Seller (other
than any Seller organized under the laws of Singapore) agrees that ten (10)
Business Days shall be reasonable prior notice to such Seller of the date of any
public or private sale or other disposition of all or any of the Purchased
Receivables.
4.Amendment to Section 9 (Notices). Section 9 of the Receivables Purchase
Agreement is hereby amended by inserting the following immediately above the
words “If to the Administrative Agent:”:
“If to Sanmina Singapore,
as Seller or Servicer:
Sanmina-SCI Systems Singapore Pte. Ltd.
2 Chai Chee Drive
Singapore
Singapore 469044
Attention: Michael Ng, Director
Email:    mkl.ng@sanmina.com



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


2

--------------------------------------------------------------------------------




With a copy to the Guarantor:
Sanmina Corporation
2700 North First Street
San Jose, California 95134
Attention: David R. Anderson, Executive Vice President     and Chief Financial
Officer
Email:    david.anderson@sanmina.com





5.Amendment to Schedule II (Account Debtors). Schedule II to the Receivables
Purchase Agreement is hereby replaced in its entirety with the Schedule II
attached hereto.
6.Amendment to Schedule III (UCC Information). Schedule III to the Receivables
Purchase Agreement is hereby replaced in its entirety with the Schedule III
attached hereto.
7.Amendments to Exhibit A (Amended Defined Terms). The definitions of “Account
Debtor Buffer Period” and “Purchase Sublimit” in Exhibit A of the Receivables
Purchase Agreement are hereby amended and restated to read as follows:
“Account Debtor Buffer Period” means, for each Account Debtor, the number of
days set forth under the heading “Account Debtor Buffer Period” for such Account
Debtor on Schedule II to this Agreement, as such Schedule may be modified or
supplemented from time to time upon the request of the Sellers, as approved in
advance by the Administrative Agent and the Buyers in writing in their sole and
absolute discretion in accordance with the terms of this Agreement (which
request and approval may for purposes of this definition be in the form of
e-mail communication).
“Purchase Sublimit” means, with respect to each Account Debtor, the dollar
amount set forth on Schedule II to this Agreement as the Purchase Sublimit, as
such Schedule may be modified or supplemented from time to time upon request of
the Sellers, as approved in advance by the Administrative Agent and the Buyers
in writing in their sole and absolute discretion in accordance with the terms of
this Agreement (which request and approval may for purposes of this definition
be in the form of e-mail communication).
8.Amendment to Exhibit E (Eligibility Criteria). Exhibit E to the Receivables
Purchase Agreement is hereby amended by deleting clause (l) thereof in its
entirety and replacing it with the following:
“(l)    Such Purchased Receivable (x) is denominated in U.S. dollars, (y) is
payable either in the United States or, if such Purchased Receivable was sold by
Sanmina-SCI Systems Singapore Pte. Ltd., in Singapore, and (z) was originated
pursuant to a Contract governed by the laws of (i) the United States, any State
thereof or the District of Columbia, (ii) any other jurisdiction identified
opposite the name of the applicable Account Debtor on Schedule II hereto, or
(iii) any other jurisdiction as


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


3

--------------------------------------------------------------------------------




may be mutually agreed by the Sellers, the Administrative Agent and the
applicable Buyers.”
9.Amendment to Exhibit G (Accounts). Exhibit G to the Receivables Purchase
Agreement is hereby replaced in its entirety with the Exhibit G attached hereto.
10.Conditions to Effectiveness. This Amendment shall be effective as of the date
on which all of the following conditions are satisfied (such date, the
“Amendment Effective Date”):
(a)    the Administrative Agent receives a counterpart of this Amendment duly
executed by each party hereto;
(b)    the Administrative Agent receives a fully executed counterpart of the
First Amended and Restated MUFG Bank Pricing Letter, dated as of the date hereof
duly executed by Sanmina, Sanmina Singapore, and MUFG Bank, as a Buyer and
Administrative Agent;
(c)    the Administrative Agent receives a fully executed counterpart of the
First Amended and Restated Wells Pricing Letter, dated as of the date hereof
duly executed by Sanmina, Sanmina Singapore, Wells, and the Administrative
Agent;
(d)    the Administrative Agent receives a certificate of the corporate
secretary of Sanmina Singapore, attaching (i) a copy of the organizational
documents of Sanmina Singapore certified as of a recent date, (ii) signature
specimens and incumbency certificate of the officers or other authorized
representatives of Sanmina Singapore executing this Amendment and the other
Transaction Documents to be delivered by it hereunder (including each Purchase
Request), and (iii) resolutions of the board of directors of Sanmina Singapore
approving and authorizing the execution, delivery and performance hereof and the
transactions contemplated hereby;
(e)    the Administrative Agent receives, with respect to Sanmina Singapore, a
good standing certificate from the Singapore Accounting and Corporate Regulatory
Authority (ACRA);    
(f)    the Administrative Agent receives UCC, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches in the
United States, each of a recent date, as the Administrative Agent deems
necessary or appropriate;
(g)    the Administrative Agent receives security, bankruptcy and pending
lawsuit searches or equivalent reports or searches in Singapore, each of a
recent date, as the Administrative Agent deems necessary or appropriate;
(h)    the Administrative Agent receives all filings or other documents as are
necessary to evidence the release of all security interests, ownership and other
rights of any Person previously granted by Sanmina Singapore in the Purchased
Receivables;
(i)    the Administrative Agent receives properly completed form of UCC-1
financing statement (showing Sanmina Singapore as “debtor/seller” and
Administrative Agent as “secured party/buyer”) which have been submitted for
filing in the Uniform Commercial Code filing offices of the District of Columbia
and California;
(j)    the Administrative Agent receives favorable legal opinions from outside
legal counsel to Sanmina Singapore in form and substance satisfactory to the
Administrative Agent and


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


4

--------------------------------------------------------------------------------




the Buyers, including opinions with respect to due organization and good
standing, due authorization, execution and delivery of this Amendment, validity
and enforceability of this Amendment and the Receivables Purchased Agreement as
amended hereby, non-contravention of organizational documents and law, no
consents, and true sale and such other matters as the Administrative Agent and
the Buyers may reasonably request;
(k)    the Administrative Agent receives a Certification of Beneficial Owner(s)
for Sanmina Singapore and such other documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act; and
(l)    the Administrative Agent and the Buyers receive evidence that Sanmina
Corporation has delivered a certificate executed by it and acknowledged by the
trustee under the Indenture in accordance with Section 1013(a)(3) thereof.
11.Certain Representations, Warranties and Covenants. The Sellers, the Servicers
and the Guarantor hereby represent and warrant to the Administrative Agent and
each Buyer, as of the Amendment Effective Date, that:
(a)    the representations and warranties made by it in the Receivables Purchase
Agreement and in any other Transaction Document to which it is a party are true
and correct in all material respects as of (i) the Amendment Effective Date and
(ii) immediately after giving effect to this Amendment on the Amendment
Effective Date;
(b)    it has the requisite power and authority to enter into and deliver this
Amendment and the other Transaction Documents, and it has taken all necessary
corporate or other action required to authorize the execution, delivery and
performance by such Person of this Amendment and the other Transaction
Documents. This Amendment and the other Transaction Documents to which such
Person is a party have been duly executed and delivered by such Person; and
(c)    no Servicer Termination Event or Insolvency Event with respect to any
Seller, Servicer or Guarantor has occurred and is continuing, or would occur as
a result of this Amendment or the transactions contemplated hereby.
12.Reference to, and Effect on the Receivables Purchase Agreement and the
Transaction Documents.
(a)    The Receivables Purchase Agreement (except as specifically amended
herein) and the other Transaction Documents shall remain in full force and
effect and the Receivables Purchase Agreement and such other Transaction
Documents are hereby ratified and confirmed in all respects by each of the
parties hereto.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Buyer or the Administrative Agent, nor constitute a waiver of any
provision of, the Receivables Purchase Agreement or any other Transaction
Document.
(c)    After this Amendment becomes effective, all references in the Receivables
Purchase Agreement or in any other Transaction Document to “the Receivables
Purchase Agreement,” “this Agreement,” “hereof,” “herein” or words of similar
effect, in each case referring to the Receivables


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


5

--------------------------------------------------------------------------------




Purchase Agreement, shall be deemed to be references to the Receivables Purchase
Agreement as amended by this Amendment.
13.Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms Section
7 of the Receivables Purchase Agreement and acknowledges that its guaranty
provided therein has continued and shall continue to be in full force and effect
following the effectiveness of this Amendment.
14.Further Assurances. Each party hereto agrees at the sole cost and expense of
the Sellers to do all such things and execute all such documents and instruments
as the other party may reasonably consider necessary or desirable to give full
effect to the transaction contemplated by this Amendment and the documents,
instruments and agreements executed in connection herewith.
15.Costs and Expenses. The Sellers agree to reimburse the Administrative Agent
and each Buyer on demand for all reasonable and documented out-of-pocket costs
and expenses (including reasonable legal fees) that the Administrative Agent or
any Buyer incurs in connection with the preparation, negotiation, documentation
and delivery of this Amendment.
16.Transaction Document. This Amendment is a Transaction Document for purposes
of the Receivables Purchase Agreement.
17.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Sellers, the Servicers, the Guarantor, the Administrative Agent
and each Buyer, and their respective successors and assigns.
18.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
electronic mail attachment in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart of this Amendment.
19.Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION,
THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE BUYERS IN THE
PURCHASED RECEIVABLES IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).
20.Headings. Section headings in this Amendment are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
21.Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
22.Process Agent. To the fullest extent permitted by applicable law, Sanmina
Singapore hereby irrevocably appoints Sanmina (the “Process Agent”), with an
office at 2700 North First Street, San Jose,


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


6

--------------------------------------------------------------------------------




California 95134, as its agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents which may be served in any action or proceeding
in the state courts sitting in The City of New York, New York, United States of
America or the United States District Court for the Southern District of New
York and agrees that service in such manner shall, to the fullest extent
permitted by law, be deemed effective service of process upon it in any such
suit, action or proceeding. If for any reason such Process Agent shall cease to
be available to act as such, Sanmina Singapore agrees to designate a new Process
Agent in The City of New York, on the terms and for the purposes of this
provision, provided that the new Process Agent shall have accepted such
designation in writing before the termination of the appointment of the prior
Process Agent. Sanmina Singapore further consents to the service of process or
summons by certified or registered mail, postage prepaid, return receipt
requested, directed to it at its address specified in Section 9 of the
Receivables Purchase Agreement hereof. Nothing herein shall in any way be deemed
to limit the ability of any Buyer to serve legal process in any other manner
permitted by applicable law. It is understood and acknowledged by the parties
hereto that such address of Sanmina is not located in The City of New York. 
However, Sanmina has agreed that service upon the Agent for Service at its
address provided in this Section shall be considered identical to, and just as
effective as, actual service within The City of New York. By its signature
below, Sanmina accepts its appointment pursuant to this Section 22.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
        
    
SANMINA-SCI SYSTEMS SINGAPORE PTE. LTD., as a Seller and Servicer




By: /s/ Christopher Kaveh Sadeghian    
Name: Christopher Kaveh Sadeghian
Title: Director
    


                        
    


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


S-1
Joinder Agreement and Amendment NO. 2



--------------------------------------------------------------------------------






SANMINA CORPORATION,
as Seller and Servicer




By: /s/ Brian Casey    
Name: Brian Casey
Title: Senior Vice President and Treasurer






SANMINA CORPORATION,
as Guarantor


By:/s/ Brian Casey    
Name: Brian Casey
Title: Senior Vice President and Treasurer



















[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
    S-2
Joinder Agreement and Amendment NO. 2





--------------------------------------------------------------------------------






MUFG BANK, LTD.,
as the Administrative Agent




By:/s/ Dilawar Khan
Name: Dilawar Khan
Title: Director








MUFG BANK, LTD.,
as a Buyer




By: /s/ Dilawar Khan    
Name: Dilawar Khan
Title: Director
















    






















    


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
    S-3
Joinder Agreement and Amendment NO. 2





--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Buyer




By: /s/ Vladimir Mashchenko    
Name: Vladimir Mashchenko
Title: Director














[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
    S-4
Joinder Agreement and Amendment NO. 2





--------------------------------------------------------------------------------










BANK OF THE WEST,
as a Buyer




By: /s/ Julien Coustel    
Name: /s/ Julien Coustel
Title: Vice President
















[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
S-5
Joinder Agreement and Amendment NO. 2



--------------------------------------------------------------------------------






Schedule II
Account Debtors

Seller: Sanmina Corporation

Account Debtor Name
Other Permitted Governing Law
Account Debtor Purchase Sublimit
Account Debtor Buffer Period
Designated Percentages
Buyer
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]1
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]2
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]3
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]





























_____________________
1 [***]
2 [***]
3 [***]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule II-1



--------------------------------------------------------------------------------







Schedule II
Account Debtors

Seller: Sanmina-SCI Systems Singapore Pte. Ltd.

Account Debtor Name
Other Permitted Governing Law
Account Debtor Purchase Sublimit
Account Debtor Buffer Period
Designated Percentages
Buyer
[***]
[***]
$[***]
[***]
[***]
[***]
[***]
[***]
$[***]
[***]
[***]
[***]











[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule II-2



--------------------------------------------------------------------------------






SCHEDULE III
UCC Information
 
(a) Name: SANMINA CORPORATION
(b) Chief Executive Office: 2700 North First Street, San Jose, CA 95134
(c) Jurisdiction of Organization: Delaware
(d) Organizational Number: 2195845 
(e) FEIN: 77-0228183
(f) Tradenames: Viking Technology and 42Q
(g) Changes in Location, Name and Corporate Organization in the last 5 years:
None







 
(a) Name: SANMINA-SCI SYSTEMS SINGAPORE PTE. LTD.
(b) Chief Executive Office: 2 Chai Chee Drive, Singapore, Singapore 469044
(c) Jurisdiction of Organization: Singapore
(d) Organizational Number: 198305350W 
(e) FEIN: N/A
(f) Tradenames: None
(g) Changes in Location, Name and Corporate Organization in the last 5 years:
None







[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule III-1



--------------------------------------------------------------------------------






Exhibit G
Accounts

Administrative Agent’s Account


Bank:                     
Bank Swift Address:             
ABA#:                    
Account #:                
Account Name:             
Reference:                 


Sellers’ Accounts


Sanmina Corporation


Bank:                     
Bank Swift Address:             
ABA #:                 
Account #:                 
Account Name:             


Sanmina-SCI Systems Singapore Pte. Ltd.


Bank:                     
Bank Swift Address:             
Intermediary Bank for UDS payment:     
Intermediary Bank Swift Code:        
Account #:                 
Account Name:             








[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit G

